Case: 19-11197     Document: 00515902237         Page: 1     Date Filed: 06/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   June 16, 2021
                                  No. 19-11197                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   William Paul Burch,

                                                           Plaintiff—Appellant,

                                       versus

   Freedom Mortgage Corporation,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CV-629


   Before Dennis, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          William Paul Burch moves for leave to appeal in forma pauperis (IFP)
   from the district court’s dismissal, under Federal Rule of Civil
   Procedure 12(b)(6), of his removed state court action against Freedom
   Mortgage Corporation (Freedom). That court held that Burch’s action


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11197      Document: 00515902237           Page: 2   Date Filed: 06/16/2021




                                     No. 19-11197


   based on an allegedly fraudulent lien under Texas Civil Practice and
   Remedies Code § 12.003 was untimely under the four-year limitation period
   of Texas Civil Practice and Remedies Code § 16.004(a) because Burch knew
   or believed that Freedom had breached a Chapter 11 bankruptcy plan when
   Freedom foreclosed on Burch’s property in January 2011.             The court
   accordingly denied Burch’s contemporaneous motion for summary
   judgment.
          To proceed IFP on appeal, a movant must demonstrate both financial
   eligibility and the existence of a nonfrivolous appellate issue. 28 U.S.C.
   § 1915(a)(1); Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). A movant
   does not need to be absolutely destitute to obtain IFP status. Adkins v. E.I.
   DuPont de Nemours & Co., 335 U.S. 331, 339 (1948). But there is no “bright
   line” test for determining when a court should grant IFP status, and the
   court’s decision is reviewed for abuse of discretion. Green v. Estelle, 649 F.2d
   298, 302 (5th Cir. 1981). We may dismiss an appeal sua sponte if it “is
   frivolous and entirely without merit.” 5th Cir. R. 42.2.
          The district court did not abuse its discretion by denying IFP status
   based on Burch and his wife having sufficient income to pay the filing fees.
   We also take judicial notice of records indicating that Burch and his wife own
   at least one home, although Burch listed the value of his home and other real
   estate as zero on the affidavit accompanying his IFP application.
          Burch’s contention that the four year limitation period does not apply
   because Freedom’s lien was void from its inception lacks arguable merit.
   Burch’s fundamental contention here and in the district court has been that
   Freedom’s lien became void when Freedom allegedly breached the
   bankruptcy plan. Burch’s various contentions that the limitation period was
   tolled by an unrelated 2012 bankruptcy are based on his misunderstanding or
   misapplication of law and are devoid of merit.




                                          2
Case: 19-11197      Document: 00515902237           Page: 3    Date Filed: 06/16/2021




                                     No. 19-11197


          Because Burch is financially ineligible to proceed IFP and identifies no
   non-frivolous issue for appeal his IFP motion is denied and the appeal is
   dismissed as frivolous.
          This court has already issued Burch a sanction warning and noted that
   the bankruptcy court has “deemed Burch a vexatious litigant.” Burch v.
   Freedom Mtg. Corp. (Matter of Burch), 835 F. App’x 741, 749 (5th Cir. 2021).
   His arguments reflect little concern for actually understanding of the law and
   are fairly characterized as careless enough to be vexatious. Moreover, as of
   this writing Burch has initiated at least 34 appeals in this court since 2019. So
   far, none have been found to have merit, and several have been terminated
   without an opinion. Burch also has several more IFP motions pending in
   other cases.
          Burch’s attempt to litigate multiple frivolous actions and appeals
   while proceeding IFP is troublesome in light of our recent sanction warning
   and the possibility that he has not been wholly forthcoming about his financial
   status. He is therefore warned again that additional frivolous or abusive
   filings in this court, the district court, or the bankruptcy court will result in
   the imposition of sanctions, including dismissal, monetary sanctions, and
   restrictions on his ability to file pleadings in this court and any court subject
   to this court’s jurisdiction. He is admonished to review any pending appeals
   and to withdraw any appeals that are frivolous. He is further warned that
   false statements in IFP applications can invite additional sanctions, including
   dismissal, monetary penalties under Federal Rule of Civil Procedure 11,
   payment of his opponents’ costs and attorneys’ fees, and revocation of
   pauper status even if he might still qualify as a pauper. See Nottingham
   v. Warden, Bill Clements Unit, 837 F.3d 438, 441 & n.7 (5th Cir. 2016); Lay
   v. Justices-Middle Dist. Court, 811 F.2d 285, 286 (5th Cir. 1987).




                                           3
Case: 19-11197   Document: 00515902237       Page: 4   Date Filed: 06/16/2021




                              No. 19-11197


         IFP MOTION DENIED; APPEAL DISMISSED AS
   FRIVOLOUS; SANCTION WARNINGS ISSUED.




                                   4